Opinion issued November 20, 2008












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00389-CR
____________

JOSE ZUNIGA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 56th District Court 
Galveston County, Texas
Trial Court Cause No. 05-CR-0242



MEMORANDUM  OPINION
 On October 29, 2008, appellant, Jose Zuniga, filed a motion to dismiss this
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We dismiss any pending motions as moot.
	We direct the Clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).